Perlin, C. J. This is an action by Charles F. Schmidt, the Administrator of the Estate of Helen H. Bowman, deceased, to recover the sum of $2081.33, which was expended for the burial of Helen H. Bowman. It appears from the stipulation and exhibits upon which this case was heard that on August 25, 1971, Mrs. Helen H. Bowman was a patient at the Elgin State Hospital, an institution maintained and controlled by Respondent. On that date Dr. Ricardo Munoz, who was employed as a staff physician at the hospital under a limited license, administered a drug known as "Indiral” to Mrs. Bowman, which drug caused her death. Dr. Munoz was subsequently indicted by the Kane County Grand Jury for the offenses of involuntary manslaughter and reckless conduct arising out of the death of Mrs. Bowman. A jury found him guilty of both charges. It appears from the stipulation and exhibits that Dr. Munoz was not a qualified physician, that the State was negligent in employing him as a staff physician, and that Dr. Munoz was negligent in his treatment of the deceased. Claimant is therefore awarded the sum of Two Thousand Eighty-One and 33/100 Dollars ($2081.33).